PER CURIAM.
The Florida Department of Health and Rehabilitative Services appeals an order of the Division of Administrative Hearings that held invalid in part proposed Rule IOC-1.113, Florida Administrative Code-. The hearing officer found that the portion of the proposed rule which required the participation of teenage parents with children more than three months old in an employment and training program exceeded the agency’s authority under section 409.029(8)(b), Florida Statutes (1987). Now the parties have brought to our attention the enactment of chapters 89-334 and 89-379, Laws of Florida, which authorize the portion of the proposed rule that was held invalid. The parties are in agreement therefore that this appeal is moot, but disagree as to the proper disposition of this cause. We find the appropriate remedy is to vacate the hearing officer’s order and remand to the Division of Administrative Hearings for further appropriate proceedings, Mayo v. Florida Grapefruit Growers Protective Association, 123 Fla. 277, 166 So. 554 (1936).
BOOTH, JOANOS and MINER, JJ., concur.